DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/01/2022 has been entered. Claims 1, 3, 8, and 10 were amended, and claims 2 and 9 were canceled. Claims 1, 3-8, and 10-14 remain pending in the application. 
Allowable Subject Matter
Claims 1, 3-8, and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 8: The Applicant amended the independent claims to incorporate the limitations of claims 2 and 9, respectively. Claims 2 and 9 were indicated to contain an allowable subject matter in the Final Office Action dated 04/11/2022 for the following reasons:
“Beaudet in view of He teaches all the limitations of base claim 1 as applied above. Beaudet further teaches determining the calibration parameter which comprises a calibration matrix as follows (FIG. 4, Step S16, ¶ [0096] “During a step S16, the second calibration parameters are determined by the processing module 16 from the second image obtained. A calibration parameter VIS, a calibration parameter βVIS and a calibration parameter VIS are determined from the second image obtained. These three calibration parameters represent the coefficients of the linear function linking B and R/G in the visible spectrum: BVIS= αVIS*RVIS+ βVIS*GVIS+VIS.” 

Also, in a related field, Wu (CN 110337656) teaches determining a calibration parameter using a reference object such as a white paper or flesh color object. This reference object is equivalent to a rubber stamp but cannot be reasonably interpreted as a counterfeit material. 
However, the prior art either alone or in combination fails to fails to teach, disclose, or suggest “executing a calibration procedure through the display device and the fingerprint sensor by using at least one counterfeit material so as to obtain the color calibration parameter wherein the color calibration parameter comprises a color calibration matrix” in the context of the claim as a whole. “
Regarding claims 3-7 and 10-14: the claims depend directly or indirectly from claim 1 or 8; therefore, allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665